Citation Nr: 0019004	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  95-21 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to a rating in excess of zero percent for 
right ear hearing loss.


REPRESENTATION

Appellant represented by:	Elizabeth M. Marlowe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from November 1974 to 
September 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on  appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for left ear hearing loss and awarded service connection for 
right ear hearing loss, assigning a rating of zero percent.

The Board notes that the U.S. Court of Veterans Appeals (now 
the U.S. Court of Appeals for Veterans Claims, hereinafter 
the Court), in Fenderson v. West, 12 Vet. App. 119 (1999) 
held, in part, that the RO never issued a statement of the 
case (SOC) concerning an appeal from the initial assignment 
of a disability evaluation, as the RO had characterized the 
issue in the SOC as one of entitlement to an increased 
evaluation.  Fenderson involved a situation in which the 
Board had concluded that the appeal as to that issue was not 
properly before it, on the basis that a substantive appeal 
had not been filed.  This case differs from Fenderson in that 
the appellant did file a timely substantive appeal.  The 
Board observes that the Court, in Fenderson, did not specify 
a formulation of the issue that would be satisfactory, but 
only distinguished the situation of filing a notice of 
disagreement following the grant of service connection and 
the initial assignment of a disability evaluation from that 
of filing a notice of disagreement from the denial of a claim 
for increase.  Moreover, the appellant in this case has 
clearly indicated that what he seeks is the assignment of a 
higher disability evaluation.  Consequently, the Board sees 
no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a higher disability evaluation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1883).  Therefore, the Board will not 
remand this matter solely for a re-characterization of the 
issue in a new SOC.


FINDINGS OF FACT

1.  The record does not contain competent evidence of a nexus 
between a current left ear hearing loss disability and injury 
or disease during the veteran's active service.   

2.  The veteran failed to report for a VA audiologic 
examination in July 1998.

3.  The record does not contain adequate evidence to evaluate 
the veteran's disability from right ear hearing loss.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for left 
ear hearing loss is not well grounded.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).

2.  The criteria for a rating in excess of zero percent for 
right ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.85, Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Ear Hearing Loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 have been interpreted to provide that where a 
veteran has served 90 days or more during a period of war or 
after December 31, 1946, and develops sensorineural hearing 
loss to a degree of disability of 10 percent or more within 
one year of separation from such service, such disease shall 
be presumed to have been incurred in service.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claim of entitlement to service connection for left 
ear hearing loss is not well grounded.  Although the RO did 
not specifically state that it denied this claim on the basis 
that it was not well grounded, the Board concludes that this 
error was not prejudicial to the claimant.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995) (deciding that the remedy for 
the Board's deciding on the merits a claim that is not well 
grounded should be affirmance, on the basis of nonprejudicial 
error).  While the RO denied service connection on the 
merits, the Board concludes that denying the claim because 
the claim is not well grounded is not prejudicial to the 
appellant, as the appellant's arguments concerning the merits 
of the claim included, at least by inference, the argument 
that sufficient evidence to establish a well-grounded claim 
is of record.  Therefore, the Board finds that it is not 
necessary to remand the matter for the issuance of a 
supplemental statement of the case concerning whether or not 
the claim is well grounded.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92) 
at 7-10.

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in its notice of 
rating decision and in the statement of the case.  The 
discussion below informs the veteran of the types of evidence 
lacking, and which he should submit for a well-grounded 
claim.  Unlike the situation in Robinette, in this case the 
veteran has not advised VA of the existence of any particular 
evidence which, if obtained, would render his claim well 
grounded.

The veteran, through his attorney, has contended that he that 
he has left ear hearing loss secondary to noise exposure 
during his active military service.  Service personnel 
records indicate that he was an infantryman.  During 
audiological testing November 1974, his puretone hearing 
thresholds, in decibels, for the following frequencies were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
25
20
LEFT
20
25
35
30
35

On audiological testing in July 1976, his puretone hearing 
thresholds, in decibels, for the following frequencies were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
xxx
40
LEFT
25
35
40
xxx
35

No diagnosis of hearing loss is contained in the report of 
examination.  However, the examining physician recommended 
that the hearing test be repeated.

Under 38 C.F.R. § 3.385 (1999), impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2,000, 3,000 or 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of frequencies of 500, 1,000, 
2,000, 3,000 or 4,000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.

A summary of a VA hospitalization during late January and 
early February 1992 contains a diagnosis of hearing loss.  No 
clinical or audiological findings are contained in the 
summary.  The only other medical evidence contained in the 
claims folder which suggests that the veteran has had 
disability from left ear hearing loss is a copy of a VA 
audiology consultation report dated in May 1992.  His 
puretone hearing thresholds, in decibels, for the following 
frequencies were then as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
55
xxx
60
LEFT
30
45
55
xxx
65

An audiologist noted that the veteran reported a history of 
noise exposure during his military service and in his post-
service occupation as a carpenter.  The audiologist reported 
that the veteran had a sloping, mild to moderate, bilateral, 
sensorineural hearing loss.  

A review of the entire record reveals no competent medical 
evidence that the veteran's mild sensorineural hearing loss 
in his left ear is related to any disease or injury he 
incurred during his active military service.  The Board 
concludes that the claim of entitlement to service connection 
for hearing loss is not well grounded.

II.  Right Ear Hearing Loss

The veteran has presented a well-grounded claim for a higher 
disability evaluation for his service-connected disability 
from right ear hearing loss within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8   218 (1995).

The veteran was granted service connection for right ear 
hearing loss by the RO's August 1992 rating decision, which 
evaluated the disability as noncompensable pursuant to former 
Diagnostic Code 6100.  The RO has also evaluated the 
veteran's right ear hearing loss disability utilizing the 
revised rating criteria.

The revised 38 C.F.R. § 4.85 provides that Table VI, 
"Numeric Designation of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination," is used to 
determine a Roman numeral designation (I through XI) for 
hearing impairment based on a combination of the percent of 
speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns). The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b).  Table VII, "Percentage 
Evaluations for Hearing Impairment," is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear. The 
horizontal rows represent the ear having the better hearing 
and the vertical columns the ear having the poorer hearing. 
The percentage evaluation is located at the point where the 
row and column intersect.  38 C.F.R. § 4.85(e).  "Puretone 
threshold average,"' as used in Tables VI and VIa, is the 
sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four. This average is used in all cases 
(including those in Sec. 4.86) to determine the Roman numeral 
designation for hearing impairment from Table VI or VIa.  
38 C.F.R. § 4.85(d).  This is essentially unchanged from the 
previous method for rating hearing loss.  See VA Regulations 
- Title 38 Code of Federal Regulations Schedule for Rating 
Disabilities - Transmittal Sheet 23 (October 22, 1987); 52 
Fed. Reg. 44117-44122 (November 18, 1987) and correction 52 
Fed. Reg. 40439 (December 7, 1987).

Under the revised criteria, two new provisions for evaluating 
veterans with certain patterns of hearing impairment were 
added.  The first, codified at 38 C.F.R. § 4.86(a) (1999), 
provides that if puretone thresholds at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 
55 decibels or more, the Roman numeral designation for 
hearing impairment will be determined from either Table VI or 
Table VIa, whichever results in a higher evaluation.

The second new provision, codified at 38 C.F.R. § 4.86(b), 
provides that when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the Roman numeral designation for hearing impairment will be 
determined from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral and each ear will 
be evaluated separately.

In this case, the Board cannot determine the current level of 
disability associated with the veteran's left ear hearing 
loss.  The most recent VA audiological findings were made 
during an outpatient consultation in May 1992.  The speech 
discrimination scores reported therein do not indicate that 
such scores were obtained using the Maryland CNC test.

The veteran was notified in July 1998 that a VA examination 
had been scheduled to evaluate the level of his service-
connected right ear hearing loss disability.  The veteran did 
not report for the examination.  As a direct consequence of 
his failure to report for the examination, the record 
contains inadequate medical findings to determine the level 
of the veteran's current disability from right ear hearing 
loss.  

The VA's duty to assist the veteran is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  The veteran has 
the responsibility to report for an examination and to 
cooperate in the development of the claim.  The consequences 
of his failure to report for a VA examination without good 
cause may include denial of the claim.  38 C.F.R. §§ 3.158 
and 3.655 (1999).


ORDER

Service connection for left ear hearing loss is denied.

A rating in excess of zero percent for right ear hearing loss 
is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

